Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 23 July 2022. Claim 1 was amended. Claims 1-2 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-2 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
(a) analyzing a pre-stored brain image of the patient … to determine a brain image analysis result including at least two of: a presence of a tumor or lesion, brain age, brain health, a gyrification coefficient; 
(b) receiving additional data, including at least one of: voice recognition index, additional symptom checks, blood work results, genetic sequencing results; and 
(c) combining the brain image analysis result with the additional data to determine a value of probability that the patient may have a particular disease.
Therefore, the claim as a whole is directed to “diagnosing a patient”, which is an abstract idea because it is a method of organizing human activity. “Diagnosing a patient” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). This is a process of a doctor using patient information, including images and other data, to diagnose that patient.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element:
a Convolutional Neural Network (CNN)
This additional element merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely amounts to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claim 2 further recites the additional elements:
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and 
at least one processor communicably coupled to the at least one nontransitory processor-readable storage medium, wherein the at least one processor is configured to perform the steps of the method of claim 1.
These additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claim 2 are ineligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalafut et al. (U.S. 2020/0211692), hereinafter “Kalafut”.
Regarding claim 1, Kalafut discloses a computer-implemented method for predicting neurological treatment for a patient, the method comprising:
(a) analyzing a pre-stored brain image of the patient by means of a Convolutional Neural Network (CNN) to determine a brain image analysis result (See Kalafut [0086] the system uses image data to generate the diagnoses. [0096] the AI models can analyze images of the brain. [0100] the AI models can include convolutional neural networks.) including at least two of: a presence of a tumor or lesion, brain age, brain health, a gyrification coefficient (See Kalafut [0096] the AI models can analyze images of the brain, including identifying a tumor in the image. The system can also describe “a degree of malignancy of the tumor,” which meets  the broadest reasonable interpretation of the term “brain health.”); 
(b) receiving additional data, including at least one of: voice recognition index, additional symptom checks, blood work results, genetic sequencing results (See Kalafut [0063] patient data used by the system can include gene data [0072]-[0073] patient data used by the system can include patient blood work. [0087] additional information includes patient symptoms.); and 
(c) combining the brain image analysis result with the additional data to determine a value of probability that the patient may have a particular disease (See Kalafut [0086] the system can generate diagnoses from the image and other data, and provide probabilities for those diagnoses.).

Regarding claim 2, Kalafut discloses the method of claim 1 as discussed above. Claim 2 recites at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data; and at least one processor communicably coupled to the at least one nontransitory processor-readable storage medium, wherein the at least one processor is configured to perform the steps of the method of claim 1. Kalafut discloses a storage medium and processor (see Kalafut [0190]) and the method of claim 1. Therefore, claim 2 is rejected based on the same analysis as claim 1 above.


Response to Arguments
Applicant's arguments filed 23 July 2022, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims do not apply to a mental process (see Applicant Remarks page 4). However, the claims were not rejected as being directed to a mental process, but to the abstract idea of a method of organizing human activity. Therefore, this argument does not apply to the rejection. Applicant also argues that the claims include elements that amount to significantly more than the judicial exception because it includes a calculation of a probability not included in the prior art (see Applicant Remarks page 4). This is not persuasive. First, although it is not applicable to the analyses of the claims under 101, the claims are not free of prior art. More importantly, the claims do not recite any additional elements that make the claims amount to significantly more than the judicial exception. As discussed above, the only additional element recited is a convolutional neural network (recited very broadly), which amounts to merely using a computer as a tool to perform the abstract idea (see MPEP 2106.05(f)). Thus, the claims are rejected as being directed towards ineligible subject matter under 35 U.S.C. 101.

Applicant's arguments filed 23 July 2022, with respect to the 35 U.S.C. 102 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the Kalafut reference does not disclose a system that determines at least two of: a presence of a tumor or lesion, brain age, brain health, or a gyrification coefficient (see Applicant Remarks page 4-5). This is not persuasive because the system in Kalafut does find the presence of a tumor and the degree of malignancy of the tumor (see Kalafut [0096]). The “degree of malignancy of a tumor” meets the broadest reasonable interpretation of the element “brain health,” and therefore at least two of the listed items are determined by the disclosure. Therefore, the claims remain rejected under 35 U.S.C. 102 for being anticipated by Kalafut.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh (U.S. 2018/0144465) discloses a system and method for using neural networks to diagnose patients using medical image data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619